 


117 HRES 22 EH: 
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 22 
In the House of Representatives, U. S., 
 
January 11, 2021 
 
RESOLUTION 
 
 
 
That the following named Member be, and is hereby, elected to the following standing committee of the House of Representatives: Committee on House Administration:Ms. Lofgren, Chair.

 
 
Cheryl L. Johnson,Clerk. 
